DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/31/2021.  Claims 1-2 and 4-19 are pending. Claim 3 have been cancelled.  Claim 1-2, 4-10, 12-17 and 19 have been amended. Entry of this amendment is accepted and made of record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 have been being considered by the examiner.

Allowable Subject Matter
Claims 1-2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a control and evaluation unit electrically coupled to the first and second transducers, the control and evaluation unit being configured to tune the first transducer to generate a first electronic output signal of a maximum amplitude, and tune the second transducer to generate a second electronic output signal of a maximum amplitude, wherein the control and evaluation unit is configured to measure a flight time of the first ultrasonic pulses and a time of flight of the second ultrasonic pulses travelling between the first and second transducers wherein lamb) of the lamb waves within the wall material of the pipe from a ratio of a distance L between the first and second transducers and the flight time Tflight iamb TD1-TD2 of the lamb waves between the first transducer and the second transducer according to the relation:  

    PNG
    media_image1.png
    21
    301
    media_image1.png
    Greyscale
,
in combination with the limitations set forth by the claim.
Dependent claims 2 and 4-19  are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864